 
 
I 
108th CONGRESS 2d Session 
H. R. 3952 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Hensarling (for himself and Mr. Baker) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Community Reinvestment Act of 1977 to increase the aggregate asset size limitation of the small bank regulatory relief provision, to provide for future adjustments of such amount for inflation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promoting Community Investment Act of 2004. 
2.Increase in aggregate asset size limitation of the small bank regulatory relief provision 
(a)In generalSection 809(a) of the Community Reinvestment Act of 1977 (12 U.S.C. 2908(a)) is amended by striking $250,000,000 and inserting $1,000,000,000. 
(b)Future adjustment of asset size limitation for inflationSection 809 of the Community Reinvestment Act of 1977 (12 U.S.C. 2908) is amended by adding at the end the following new subsection: 
 
(d)Adjustment for inflation 
(1)In generalBy January 31 of 2006, and the 1st day of each subsequent 1-year period, the Federal financial supervisory agencies shall jointly prescribe the amount by which the aggregate asset size limit described in subsection (a) shall be increased by calculating the product of— 
(A)$1,000,000,000; and 
(B)the ratio of the value of the Personal Consumption Expenditures Chain-Type Index (or any successor index thereto) published by the Department of Commerce, as of December 31 of the year preceding the year in which the adjustment is calculated under this paragraph, to the value of such index as of the date this subsection takes effect. 
(2)RoundingIf the amount determined under paragraph (1) for any period is not a multiple of $50,000,000 the amount so determined shall be rounded to the nearest $50,000,000. 
(3)Publication and report to the CongressNot later than February 15 of any calendar year in which an adjustment is required to be calculated under paragraph (1), the Federal financial supervisory agencies shall jointly— 
(A)publish in the Federal Register the amount calculated under such paragraph; and 
(B)jointly submit a report to the Congress containing the amount described in subparagraph (A).. 
 
